Citation Nr: 0022512	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  97-33 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 19, 1977, to 
February 14, 1977, and had active duty for training from 
November 11, 1980, to January 8, 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by the 
St. Louis, Missouri, Regional Office (RO) Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in October 1997, and a statement of the case was issued that 
same month. A substantive appeal was received in November 
1997.  The veteran testified at a personal hearing at the RO 
in February 1998. 


REMAND

The Board notes that the RO's August 1997 rating decision 
denied entitlement to service connection for a "nervous 
condition to include agitated depression."  A subsequent 
rating decision in October 1998 only addressed entitlement to 
service connection for PTSD.  It appears that the RO has 
forwarded the case to the Board on the issue of entitlement 
to service connection for psychiatric disability other than 
PTSD.  However, the underlying question is whether the 
veteran suffers from any psychiatric disorder which is 
related to his military service.  In order to avoid piecemeal 
review of the claims, the PTSD issue must be considered a 
part of the current appeal. 

In view of the foregoing, this case is REMANDED to the RO for 
the following actions:

1.  The RO should undertake appropriate 
formal steps to verify the claimed 
stressor (suicide(s) during the veteran's 
first period of service).  If the claimed 
stressor is verified, then the veteran 
should be scheduled for a VA psychiatric 
examination to determine whether he 
suffers from PTSD attributable to such 
verified stressor. 

2.  After completion of the above, the 
claims file should be reviewed and a 
determination made as to whether 
entitlement to service connection for 
acquired psychiatric disability, to 
include PTSD as well as any other 
diagnosed psychiatric disorders, is 
warranted.  If the claim remains denied, 
the RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case.  
After affording them an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The purpose of this remand is to ensure that all matters 
properly encompassed by the issue on appeal are considered.  
The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
veteran and his representative are free to submit additional 
evidence and argument in connection with this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


